DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
In claims 1 and 5, “a central portion in a wall thickness direction of an L cross section of the base metal portion” is interpreted under the definition provided in the remarks filed 12/04/2020 as meaning a center line of the L cross section (Pg. 3), the L cross section as defined in [0045] and [0048] of the instant specification. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record to claims 1 and 5 is Yoshimasa, et al. (JP2003321746A) as applied in the action dated 09/15/2020. Yoshimasa teaches an electric resistance welded steel pipe meeting the chemical composition, Vc90 feature of formulas (i) and (ii), Ti/C ratio, ferrite area ratio, and tensile strength property of the electric resistance welded steel pipe of claims 1 and 5. Yoshimasa further teaches the steel pipe being fabricated by steps including finish rolling at 900ºC, retaining at a temperature of 720ºC after primary cooling, and coiling at temperature of 625ºC. In the remarks filed 12/04/2020, Applicant asserted that a finish rolling temperature of 920ºC or more is critical for achieving a ferrite crystal grain aspect ratio as claimed (Pg. 8), . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736